EXHIBIT 10.1
 
EMPLOYMENT SEPARATION
AGREEMENT AND RELEASE


This Employment Separation Agreement and Release (the "Agreement") is made and
entered into as of this September 30th, 2015 ("Effective Date") by and between
Ralph Lauren Corporation, a Delaware corporation (the "Corporation") and Jackwyn
Nemerov (the "Executive").


W I T N E S S E T H:
WHEREAS, Executive and the Corporation had entered into an employment agreement
effective November 1, 2013, as amended (the "Employment Agreement");
WHEREAS, the Corporation and Executive wish to set forth certain promises,
agreements, and understandings in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the legal sufficiency
of which is hereby acknowledged (and is in addition to what Executive is legally
entitled to), the Corporation and Executive do hereby agree as follows:
1.                    Payments to Executive by the Corporation.  In exchange for
agreeing to and complying with the terms of this Agreement (including, without
limitation, the release it contains in Section 6), Executive shall receive the
following consideration (which Executive acknowledges is sufficient and in
addition to what Executive would be legally entitled to) and be treated in the
following manner:
(a)            Executive will remain on the Corporation's payroll as an employee
until November 13, 2015 (the "Termination Date").  Executive will receive
Executive's regular base salary, less applicable withholdings, in bi-weekly
installments pursuant to the normal payroll practices of the Corporation until
the Termination Date.
(b)            Subject to the Executive not revoking this Agreement pursuant to
Section 16, the Corporation shall pay to Executive the amount of one million
three hundred and eighty four thousand six hundred and sixteen dollars
($1,384,616), less applicable withholdings, equivalent to seventy-two (72) weeks
of Executive's base salary, with payments commencing on the Corporation's first
payroll date following the 45th day after the Termination Date and continuing in
equal bi-weekly installments pursuant to the normal payroll practices of the
Corporation through the end of the seventy-two week period (the "Severance
Period"), provided that the initial payment shall include the base salary
amounts for all payroll periods from the Termination Date through the date of
such initial payment (for purposes of Section 409A (as defined in Section 19),
Executive's right to receive installment payments pursuant to this Section 1
shall be treated as a right to receive a series of separate and distinct
payments).
(c)            On the last business day of the Severance Period, the Corporation
shall also pay Executive the amount of three million dollars ($3,000,000)
representing an amount equal to 300% of Executive's Base Compensation (together
with the payments in section 1(c), the "Severance Payments").
1

--------------------------------------------------------------------------------

(d)            Executive's eligibility for participation in all benefit plans of
the Corporation will cease as of the Termination Date, except for Executive's
right to group medical and dental coverage pursuant to COBRA, and executive's
right to life insurance, as set forth below.  In this regard, during the
Severance Period, subject to the Executive's timely election of COBRA, the
Corporation shall pay the employer's share of the monthly premium for
Executive's group medical and dental coverage, while Executive will be
responsible for paying the employee's share of such monthly premium.  After the
Severance Period, Executive will be solely responsible for paying the full cost
of the monthly premium in order to continue receiving group medical and dental
coverage pursuant to COBRA.  Executive's participation in the Corporation's
group medical or dental insurance plan and the Corporation's obligation to pay
the employer's share of the premium shall immediately cease at such time as the
Executive becomes eligible for a future employer's medical and/or dental
insurance coverage (or would become eligible if the Executive did not waive
coverage).  In addition, the Corporation shall permit Executive to remain as a
participant in the life insurance plan she had through the Corporation, under
the same terms and conditions that pertained to her when she was employed, for
the entirety of the Severance Period.
(e)            The Executive shall immediately vest in all unvested stock
options (or other equity awards with only service-based vesting conditions) as
of the date of termination of the Executive's employment.  With respect to
vested stock options (including stock options that vest pursuant to the
preceding sentence), the Executive shall have one year from the date of
termination of Executive's employment to exercise such vested options, but in no
event later than the expiration date of such vested options.  With respect to
any unvested performance share units (PSUs), Performance-based Restricted Share
Units (PRSUs) and/or Restricted Performance Share Units (RPSUs) (or any other
equity awards with performance-based vesting conditions) awarded through the
date on which the Executive's employment terminates: (1) any unvested PRSUs
and/or Pro-Rata RPSUs (or other performance-based equity awards with pro-rata
vesting) will vest upon the Corporation's attainment of the applicable
performance goals and will be paid out as per the terms of the Incentive Plan as
soon as practicable (but in no event later than 30 days) after each applicable
vesting date without regard to Executive's continued employment; and (2) any
unvested PSUs and/or Cliff RPSUs (or other performance-based equity awards with
cliff vesting) will remain outstanding and will vest at the end of the
applicable performance period based on the Corporation's actual degree of
achievement of the applicable performance goals, and any such awards will be
paid in their entirety as per the terms of the Incentive Plan as soon as
practicable (but in no event later than 30 days) after each applicable vesting
date, without regard to Executive's continued employment.  Further, pursuant to
the terms of the Stock Award Plan, Executive hereby acknowledges and agrees
Executive shall not be entitled to any further grants of stock options, RPSUs,
PSUs, PRSUs or any other equity awards from the Corporation on and after the
Termination Date.
(f)            Other than the payments and benefits specifically set forth in
this Agreement, the Executive agrees that the Corporation and its subsidiaries,
affiliates and licensees do not owe the Executive any additional payments,
compensation, remuneration, bonuses, incentive payments, benefits, stock
options, warrants, restricted stock units, severance,
2

--------------------------------------------------------------------------------

reimbursement of expenses, or commissions of any kind whatsoever, or other
similar compensation, including any obligations owed to Executive under any
employment agreement, offer letter or otherwise; provided, however, that the
foregoing shall not extend to the following: (i) any rights to unpaid salary for
periods Executive was employed prior to the Termination Date and accrued but
unused vacation in accordance with the Corporation's policies, (ii) any claims
for reimbursement of out-of-pocket business expenses properly incurred prior to
the Termination Date, (iii) any benefits vested under any retirement plan, and
(iv) the Executive's rights under any indemnification agreements and other
rights to indemnification and advancement of expenses in accordance with the
Company's certificate of incorporation, bylaws or other corporate governance
document, or any applicable insurance policy.  Notwithstanding the foregoing,
Executive shall be entitled during the Severance Period to take advantage of the
Corporation's merchandise discounts available to the Corporation's US-based
employees under the Corporation's Employee Discount Policy, as may be changed
from time to time in the Corporation's sole discretion, provided that she
complies with all terms and conditions of that policy.
2.            Return of Property.  On or prior to the Termination Date,
Executive agrees to return to the Corporation any and all files or other
property of the Corporation and its subsidiaries, affiliates and licensees (said
property includes, but is not limited to, purchase orders, financial reports and
statements, projections, forecasts, balance sheets, income statements, budgets,
actual or prospective purchaser or customer lists, written proposals and
studies, plans, drawings, specifications, investor reports, books, reports to
directors, minutes, resolutions, certificates, bank account numbers, passwords,
credit cards, computers, laptops, cellular or other telephones, blackberrys,
calculators, identification and security cards, beepers, keys, deeds, contracts,
office equipment and supplies, records, computer discs, emails and other
electronic files of the Corporation, etc.) without retaining any copies or
extracts thereof; provided, however, the Executive shall be entitled to have
transferred to a personal phone or other personal device all contact information
contained on her work cellphone, blackberry, computer or similar device,
provided that no other information is transferred.
3.            Confidentiality of this Agreement.  Executive, Executive's agents,
attorneys, heirs, executors, administrators, affiliates and assigns agree that
this Agreement, and any and all matters concerning Executive's separation from
the Corporation, will be regarded as privileged communications between the
parties, and that they will not reveal, disseminate by publication of any sort,
or release in any manner or means this Agreement or any matters, factual or
legal, concerning this Agreement or Executive's separation to any other person
or entity, except as required by legal process (in which case, Executive agrees
to forthwith provide written notice of said legal process as set forth below
prior to the production of the requested information), or as expressly permitted
by the Corporation (and only to the extent expressly permitted). 
Notwithstanding the foregoing, Executive may reveal the relevant terms of this
Agreement to the Executive's spouse, accountants, financial advisors and
attorneys, provided that such parties agree to be bound by the confidentiality
provisions herein. Nothing in this provision shall prohibit the Corporation from
disclosing this Agreement to the extent required by law or pursuant to
Securities and Exchange Commission ("SEC") reporting obligations. 
Notwithstanding the foregoing, in the event this Agreement is publicly filed,
the above limitation shall not include any information publicly disclosed.
3

--------------------------------------------------------------------------------

4.                    Obligations.
(a)            In exchange for the payments and benefits set forth in paragraph
1 herein, Executive agrees that during the Severance Period, Executive shall for
no additional compensation or benefits whatsoever be reasonably available if
requested by the Corporation upon reasonable notice to assist in transitioning
Executive's former duties and responsibilities for the Corporation.
(b)            With the exception of the duties and responsibilities set forth
in this paragraph 4, Executive acknowledges and agrees that Executive is
relieved of all duties and responsibilities for the Corporation and its
subsidiaries, affiliates and licensees as of the Termination Date, that
Executive does not have the authority to bind the Corporation or any of its
subsidiaries, affiliates or licensees, and that Executive shall not contact any
past, current, or prospective customers, distributors, manufacturers, partners
or suppliers of the Corporation or any of its subsidiaries, affiliates or
licensees (i) on behalf of the Corporation or (ii) with the intent of reducing,
interfering or ceasing the relationship between the Corporation and any of the
parties referred to in this sentence.  Effective as of the Termination Date,
Executive shall cease and be deemed to have resigned from any and all titles,
positions and appointments the Executive holds with the Corporation and any of
its affiliates, whether as an officer, director, employee, trustee, committee
member or otherwise. Executive agrees to execute any documents reasonably
requested by the Corporation in accordance with the preceding sentence.
(c)            Executive agrees that Executive will cooperate fully with the
Corporation in connection with any existing or future litigation involving the
Corporation, whether administrative, civil or criminal in nature, in which and
to the extent the Corporation deems Executive's cooperation necessary.  The
Corporation shall pay all reasonable, documented travel and other expenses
incurred by the Executive in connection therewith as long as such expenses and
costs are approved in advance in writing by the Corporation.
(d)            Executive represents and warrants that she will repay to the
Corporation in accordance with applicable policies of the Corporation any
personal expenses, loans or other obligations due to the Corporation or any of
its subsidiaries, affiliates or licensees; provided the Corporation delivers a
schedule of such owed amounts to the Executive by the Termination Date.
5.                    Restrictive Covenants.  Executive agrees that she will
comply with all post-employment obligations set forth in Article III of the
Employment Agreement, including but not limited to those obligations of
non-competition, non-solicitation, non-disparagement, and protection of
confidential information, and Executive further agrees that Article III of the
Employment Agreement shall remain in full force and effect.
6.                    Release.
(a)            In consideration for the payments and benefits to be provided to
the Executive under this Agreement, the Executive, with the intention of binding
the Executive, the Executive's agents, attorneys, representatives, heirs, issue,
executors, affiliates, successors, administrators and assigns, does hereby
irrevocably and unconditionally forever release and discharge the Corporation,
and its subsidiaries, affiliates, divisions and licensees, as well as each
 
4

--------------------------------------------------------------------------------

of their respective stockholders, managers, members, partners, heirs, executors,
administrators, agents, employees, officers, directors, predecessors,
successors, insurers, assigns, representatives and attorneys, of and from any
and all manner of actions, causes of action, suits, complaints, debts, sums of
money, costs, damages, losses, interests, attorneys' fees, expenses,
liabilities, charges, claims, obligations, promises, agreements, counterclaims
and demands, whatsoever, in law or in equity or otherwise, that Executive now
has or may have, whether mature, direct, derivative, subrogated, personal,
assigned, both known and unknown, foreseen or unforeseen, contingent or actual,
liquidated or unliquidated, arising from the beginning of the world until the
Effective Date, including, but not limited to, any claims arising in any way out
of Executive's employment with the Corporation or the termination of Executive's
employment with the Corporation.  The foregoing release of claims by Executive
includes, but is not limited to, any and all claims under the Age Discrimination
in Employment Act ("ADEA"), 29 U.S.C. § 621 et seq., the Americans with
Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq., the Civil Rights Act of
1991, 42 U.S.C. § 1981a et seq., the Executive Retirement Income Security Act
("ERISA"), 29 U.S.C. § 1001 et seq., the Fair Labor Standards Act ("FLSA"), 29
U.S.C. § 201 et seq., the Family and Medical Leave Act ("FMLA"), Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the United States
Constitution, the Constitution of the State of New York, the Constitution of the
State of New Jersey, the New York State Human Rights Law, N.Y. Exec. Law § 291
et seq., the New York City Human Rights Law, N.Y.C. Admin. Code, § 8-107
et seq., the New Jersey Law Against Discrimination, N.J.S.A. § 10:5-1 et seq.,
the Conscientious Executive Protection Act ("CEPA"), N.J.S.A. § 34:19-1-8, the
Sarbanes-Oxley Act of 2002, et seq., (each as amended) and all other similar
federal, state, or municipal statutes or ordinances, including any whistle
blower or any other local, state or federal law, regulation or ordinance 
prohibiting discrimination or pertaining to employment, and any contract, tort,
or common law theories with respect to Executive's hiring by the Corporation,
the terms and conditions of Executive's employment with the Corporation, and/or 
the termination of Executive's employment with the Corporation. Executive does
not waive Executive's rights to any claims which may not be released as a matter
of law.


(b)            The Corporation and Executive understand and agree that the
release set forth in Section 6(a) above does not in any way affect the rights
and obligations of the parties created under this Agreement and the rights of
either party to take whatever steps may be necessary to enforce the terms of
this Agreement or to obtain appropriate relief in the event of any breach of the
terms of this Agreement.  Executive acknowledges that Executive has not filed
any complaint, charge, claim or proceeding, if any, against any of the Releasees
before any local, state or federal agency, court or other body (each
individually a "Proceeding").  Executive represents that Executive is not aware
of any basis on which such a Proceeding could reasonably be instituted. 
Executive acknowledges that Executive will not initiate or cause to be initiated
on Executive's behalf any Proceeding and will not participate in any Proceeding,
in each case, except as required by law.  Further, the release set forth in
Section 6(a) does not prohibit the Executive from (i) initiating or causing to
be initiated on Executive's behalf any, complaint, charge, claim or proceeding
against the Corporation before any local, state or federal agency, court or
other body challenging the validity of the waiver of Executive's claims under
the ADEA as contained in Section 6(a) of this Agreement (but no other portion of
such waiver) or (ii) reporting possible violations of law or regulation to any
governmental agency or regulatory body or making other disclosures that are
protected under any law or regulation, or from filing a charge with or
participating in any investigation or proceeding conducted by any governmental
agency or regulatory body.


5

--------------------------------------------------------------------------------

7.                    Intentionally Omitted.
8.                    No Admission of Liability.  Executive acknowledges and
agrees that any payments or benefits provided to Executive under the terms of
this Agreement do not constitute an admission by the Corporation or any of its
subsidiaries, affiliates or licensees that they have violated any law or legal
obligation with respect to any aspect of Executive's employment with the
Corporation.
9.                    Entire Agreement.  The Corporation and Executive each
represent and warrant that no promise or inducement has been offered or made
except as herein set forth and that the consideration stated herein is the sole
consideration for this Agreement.  This Agreement is a complete and entire
agreement and states fully all agreements, understandings, promises and
commitments as between the Corporation and Executive and as to the termination
of their relationship; this Agreement supersedes and cancels any and all other
negotiations, understandings and agreements, oral or written, respecting the
subject matter hereof, including any prior employment agreements between the
Corporation and the Executive, including but not limited to the Employment
Agreement, except as otherwise set forth in this Agreement.  This Agreement may
not be modified except by an instrument in writing signed by the party against
whom the enforcement of any waiver, change, modification, or discharge is
sought.
10.                No Transfer.  Executive represents and warrants that
Executive has not sold, assigned, transferred, conveyed or otherwise disposed of
to any third party, by operation of law or otherwise, any action, cause of
action, suit, debt, obligations, account, contract, agreement, covenant,
guarantee, controversy, judgment, damage, claim, counterclaim, liability or
demand of any nature whatsoever relating to any matter covered by this
Agreement.
11.                Assignability, Choice of Law, Jurisdiction, Venue.  This
Agreement is personal to Executive and the Executive may not assign, pledge,
delegate or otherwise transfer to any person or entity any of Executive's
rights, obligations or duties under this Agreement; provided, however, that the
Executive shall not be precluded from designating in writing one or more
beneficiaries to receive any amount that may be payable after the Executive's
death and shall not preclude the legal representative of the Executive's estate
from assigning any right hereunder to the person or persons entitled thereto. 
If the Executive should die while any amounts would still be payable to the
Executive hereunder, all such amounts shall be paid in accordance with the terms
of this Agreement to the Executive's written designee or, if there be no such
designee, to the Executive's estate.  This Agreement shall be binding upon and
shall inure to the benefit of, and shall be enforceable by, the Executive, the
Executive's heirs and legal representatives and the Corporation and its
successors and assigns.  This Agreement shall be governed by, construed in
accordance with, and enforced pursuant to the laws of the State of New York
without regard to principles of conflict of laws.  Any dispute arising under
this Agreement shall be resolved in accordance with section 5.4 of the
Employment Agreement entitled "Arbitration."
12.                 Enforceability.  Each of the covenants and agreements set
forth in this Agreement are separate and independent covenants, each of which
has been separately bargained for and the
6

--------------------------------------------------------------------------------

parties hereto intend that the provisions of each such covenant shall be
enforced to the fullest extent permissible.  Should the whole or any part or
provision of any such separate covenant be held or declared invalid, such
invalidity shall not in any way affect the validity of any other such covenant
or of any part or provision of the same covenant not also held or declared
invalid.  If any covenant shall be found to be invalid but would be valid if
some part thereof were deleted or the period or area of application reduced,
then such covenant shall apply with such minimum modification as may be
necessary to make it valid and effective.  The failure of either party at any
time to require performance by the other party of any provision hereunder will
in no way affect the right of that party thereafter to enforce the same, nor
will it affect any other party's right to enforce the same, or to enforce any of
the other provisions in this Agreement; nor will the waiver by either party of
the breach of any provision hereof be taken or held to be a waiver of any prior
or subsequent breach of such provision or as a waiver of the provision itself.
13.                Counterparts.  This Agreement may be executed in
counterparts, each of which together constitute one and the same instrument. 
Signatures delivered by facsimile or email PDF shall be effective for all
purposes.
14.                 Notices.  For the purpose of this Agreement, notices,
demands, and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given by hand or by facsimile or
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:
If to the Executive:
Jackwyn Nemerov
     
If to the Corporation
Ralph Lauren Corporation
625 Madison Avenue 
New York, New York 10022 
Attn:  General Counsel 

15.                 Nonadmissibility.  To the extent permitted by applicable
law, nothing contained in this Agreement, or the fact of its submission to the
Executive, shall be admissible evidence against the Corporation in any judicial,
administrative, or other legal proceeding (other than in an action for breach of
this Agreement).
16.                 Revocation.  This Agreement, including all of the payment
and benefit provisions set forth in Section 1 above, shall not become effective
unless the Agreement is executed, dated and delivered to the Corporation within
twenty-one (21) calendar days following the Effective Date and is not revoked,
as provided for in Section 17 herein, prior to the eighth day after this
Agreement is signed by Executive.
17.                 Meaning of Signing This Agreement.  By signing this
Agreement, Executive expressly acknowledges and agrees that (a) Executive has
carefully read it, and fully understands what it means; (b) Executive has been
advised in writing to discuss this Agreement with an independent attorney of
Executive's own choosing before signing it and has had a reasonable opportunity
to confer with Executive's attorney and has discussed and reviewed this
Agreement
7

--------------------------------------------------------------------------------

with Executive's attorney prior to executing it and delivering it to the
Corporation; (c) Executive has been given twenty-one (21) calendar days to
consider this Agreement; (d) Executive has had answered to Executive's
satisfaction any questions Executive has with regard to the meaning and
significance of any of the provisions of this Agreement; (e) Executive has
agreed to this Agreement knowingly and voluntarily of Executive's own free will
and was not subjected to any undue influence or duress, and assents to all the
terms and conditions contained herein with the intent to be bound hereby; and
(f) Executive may revoke Executive's acceptance of this Agreement within seven
(7) calendar days after Executive signs it by sending a written Notice of
Revocation to the address of the Corporation as set forth in paragraph 14 above.
18.               No Construction Against Drafter.   No provision of this
Agreement or any related document will be construed against or interpreted to
the disadvantage of any party hereto by any court or other governmental or
judicial authority by reason of such party having or being deemed to have
structured or drafted such provision.
19.                 Compliance with Section 409A.  The parties acknowledge and
agree that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder ("Section 409A"),
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Corporation and the Executive
determine that any provision of this Agreement would subject the Executive to
any additional tax or interest under Section 409A, then the Company and the
Executive shall cooperate in reforming such provision to the extent such reform
will mitigate the amount of taxes incurred by the Executive under Section 409A
while maintaining, to the maximum extent practicable, the original intent of the
applicable provision.  The reimbursement of any expense under this Agreement
shall be made no later than December 31 of the year following the year in which
the expense was incurred.  The amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year.  The
amount of any in-kind benefits provided in one year shall not affect the amount
of any in-kind benefits provided in any other year.  For the avoidance of doubt,
the Corporation shall have no obligation to indemnify or otherwise hold the
Executive harmless from any taxes or penalties under Section 409A.
8

--------------------------------------------------------------------------------



20.            Taxes. Notwithstanding any other provision of this Agreement to
the contrary, the Corporation may withhold from all amounts payable under this
Agreement all federal, state, local and foreign taxes that are required to be
withheld pursuant to any applicable laws and regulations.  Executive shall be
responsible for the payment of Executive's portion of any and all required
federal, state, local and foreign taxes incurred, or to be incurred, in
connection with any amounts payable to Executive under this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Separation Agreement and Release as of the day and year set forth
below.
 

  RALPH LAUREN CORPORATION     Dated: 
10-21-15
By: /s/ Roseann Lynch    Name: Roseann Lynch    Title: Senior Vice President,
Human Resources

 
 



  Dated: 
10-21-15
By: /s/ Jackwyn Nemerov   Jackwyn Nemerov

 
 
 
9

--------------------------------------------------------------------------------